Citation Nr: 0806475	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-38 177	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to a rating in excess of 50 percent for 
migraines.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1965.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York, which, in 
pertinent part, denied entitlement to an increased rating for 
migraines and denied entitlement to TDIU.  

The veteran's appeal was previously before the Board in 
September 2006, at which time the issue of entitlement to an 
increased rating for post-traumatic headaches was denied and 
entitlement to TDIU was remanded for additional development.  
The veteran appealed the denial of the claim for an increased 
rating to the Court of Appeals for Veterans Claims (Court).  
In November 2007, the Court granted a joint motion by the 
parties to vacate and remand the claim for an increased 
rating back to the Board for further action.

In January 2008, subsequent to the issuance of the statement 
of the case (SOC), the veteran submitted additional medical 
evidence in support of his claim.  While this evidence was 
not accompanied by a waiver of initial consideration of the 
evidence by the agency of original jurisdiction (AOJ), as the 
Board has determined that the benefit sought on appeal, i.e. 
entitlement to TDIU, should be fully allowed, a remand for 
AOJ consideration of the evidence is not necessary.  The AOJ 
will have the opportunity to consider this evidence with 
regard to the increased rating claim while that claim is in 
remand status.  38 U.S.C.A. § 20.1304(b)(2) (2007). 

The issue of entitlement to a rating in excess of 50 percent 
for post-traumatic headaches is addressed in the remand that 
follows the order portion of the decision.


FINDINGS OF FACT

1.  The veteran's only service-connected disability is post-
traumatic headaches, for which a 50 percent rating is 
currently in effect.

2.  The veteran is unable to follow a substantially gainful 
occupation due to his service-connected disability. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU on an extra-schedular 
basis are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16(a), 4.16(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The evidence currently of record is sufficient to 
substantiate the veteran's application for entitlement to 
TDIU.  Therefore, no further development of the record is 
required with respect to this claim.  

Legal Criteria

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  

If these percentage requirements are not met, but the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability, the 
case will be referred to the Director of the VA Compensation 
and Pension Service for extra-schedular consideration.  38 
C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

Analysis

The record shows that the veteran was employed with the New 
York City Police Department as a highway patrol officer from 
February 1974 to December 1993.  He retired and received full 
disability benefits due to his cardiac condition.

The veteran's only service-connected disability is post-
traumatic headaches, which are currently rated as 50 percent 
disabling.  Therefore, he does not meet the minimum schedular 
criteria for a total rating based on unemployability as 
required by 38 C.F.R. § 4.16(a).  

Although the veteran does not meet the percentage 
requirements for a grant of TDIU, the Board must now consider 
whether the veteran meets the extra-schedular criteria under 
38 C.F.R. § 4.16(b).

In its September 2006 decision, the Board remanded the 
veteran's claim for TDIU to the Director of Compensation and 
Pension Service (Director) for extra-schedular consideration.  
The Board is required to ensure that the Director of VA's 
Compensation and Pension Service consider entitlement to TDIU 
under 38 C.F.R. § 4.16(b), before the Board can grant TDIU 
under that regulation.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  

In January 2007, after reviewing the veteran's claims 
folders, the Director found that the evidence did not 
establish entitlement to a total disability evaluation on an 
extra-schedular basis.  

The veteran was provided a VA examination for post-traumatic 
headaches in January 2003.  The examiner concluded that when 
the veteran experienced migraines, he was unable to perform 
any occupational functioning or any other meaningful work.  

In addition, records of treatment from the VA Medical Center 
(VAMC) show that the veteran has been found to be 
unemployable due to his service-connected disability.  
Specifically, in June 2002 the veteran's physician found that 
the veteran was clearly incapacitated by his post-traumatic 
headaches and was unable to work in any occupation.  
Similarly, in November 2006, the veteran was found to be 
totally unemployable due to frequent headaches that had 
become more intense and frequent, and less responsive to 
treatment.

While the veteran has other disabilities that are not 
service-connected, including diabetes mellitus, coronary 
heart disease, and a cervical spine disability, the medical 
evidence of record clearly establishes that the veteran's 
service-connected post-traumatic headaches have rendered him 
unemployable.  Therefore, the Board finds that the veteran is 
unable to follow a substantially gainful occupation due to 
his service-connected disability and the veteran should be 
rated as totally disabled.  



ORDER

Entitlement to TDIU is granted.


REMAND

As noted above, the joint motion granted by the Court was 
premised on lack of sufficient reasons and bases for not 
referring the increased rating claim to the appropriate first 
line authorities for consideration of an extra-schedular 
rating. 

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2007), in 
exceptional cases an extra-schedular evaluation can be 
provided in the interest of justice.  Where the veteran has 
alleged or asserted that the schedular rating is inadequate 
or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extra-schedular rating is appropriate, 
and if there is enough such evidence, the Board must direct 
that the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it. Colayong v. West 12 Vet. App. 524, 536 (1999).  

As determined above, there is evidence that migraines cause 
the veteran to be unemployed and the record contains evidence 
suggesting that the average industrial impairment from the 
veteran's service-connected post-traumatic headaches is in 
excess of that contemplated by the currently assigned 
disability evaluation.  

The Board further notes that while the Director of VA's 
Compensation and Pension Service has considered whether the 
veteran should be afforded TDIU on an extra-schedular basis 
under 38 C.F.R. § 4.16(b), the issue of extra-schedular 
consideration for the veteran's post-traumatic headaches 
under 38 C.F.R. § 3.321(b)(1) has not been addressed.  
Therefore, this issue is remanded and referred to the 
Director or the Under Secretary for Benefits to consider 
whether the evidence warrants an increased rating for the 
service-connected post-traumatic headaches on an extra- 
schedular basis pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  This initial consideration by the Central 
Office is essential prior to appellate review inasmuch as the 
Board is precluded from assigning an extra-schedular rating 
in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 
(1996).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Provide the veteran and his 
representative with the VCAA notice 
required by Vazquez-Flores.

2.  The veteran's claim for entitlement to 
a rating in excess of 50 percent for 
migraines should be forwarded to the 
Director of Compensation and Pension 
Service for consideration of entitlement 
to an increased rating on an extra-
schedular basis under 38 C.F.R. § 
3.321(b)(1) (2007).  

3.  If the claim remains denied, the AOJ 
should issue another SSOC before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


